         Case
          Case4:19-cv-05414-HSG
               4:19-cv-05414-HSG Document
                                  Document53-1
                                           52 Filed
                                               Filed05/26/20
                                                     05/27/20 Page
                                                               Page11ofof22



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14
                             UNITED STATES DISTRICT COURT
15                         NORTHERN DISTRICT OF CALIFORNIA
                                  OAKLAND DIVISION
16
17   ROTHSCHILD PATENT IMAGING LLC,            Case No. 4:19-cv-05414-HSG

18                     Plaintiff,              [PROPOSED] ORDER GRANTING
                                               DISMISSAL WITH PREJUDICE
19               v.
20
     GNOME FOUNDATION,
21
                       Defendant.
22
     GNOME FOUNDATION,
23

24                     Counter-Plaintiff,

25               v.

26   ROTHSCHILD PATENT IMAGING LLC,
27
                       Counter-Defendant.
28

     [PROPOSED] ORDER GRANTING                                CASE NO. 4:19-cv-05414-HSG
     DISMISSAL WITH PREJUDICE                                                          1
          Case
           Case4:19-cv-05414-HSG
                4:19-cv-05414-HSG Document
                                   Document53-1
                                            52 Filed
                                                Filed05/26/20
                                                      05/27/20 Page
                                                                Page22ofof22



 1          Now before the Court for consideration is the Stipulation for Entry of Dismissal with

 2   Prejudice (the “Stipulation”) jointly filed by Plaintiff and Counter-Defendant Rothschild Patent

 3   Imaging, LLC (“Plaintiff”) and Defendant and Counter-Plaintiff the GNOME Foundation

 4   (“Defendant”) (collectively “the Parties”). Having considered the Stipulation, the pleadings on file

 5   in this action, and all other matters properly before the Court, being fully advised in the

 6   proceedings, and for good cause appearing: `

 7          The Court HEREBY DISMISSES this action WITH PREJUDICE, with each side to bear its

 8   own costs and fees.

 9

10

11          IT IS SO ORDERED.

12   Dated: 5/26/2020
                                                            Hon. Haywood S. Gilliam, Jr.
13                                                          United States District Judge
14

15

16
17

18

19

20

21

22

23

24

25

26
27

28

     [PROPOSED] ORDER GRANTING                                               CASE NO. 4:19-cv-05414-HSG
     DISMISSAL WITH PREJUDICE                                                                         2
